DETAILED ACTION
Notice to Applicant
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-11 are pending.

Priority
3.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claims 1-3 and 9-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Heo et al. (US 2010/0271035 – hereinafter “Heo”).

Per claim 1, Heo teaches a state monitoring circuit for monitoring health states of N energy storage capacitors (Fig. 2; plurality of capacitors C; ¶39) in an energy-storage capacitor device, the energy-storage capacitor device comprising N channels, and each channel comprising one energy storage capacitor, wherein the state monitoring circuit is configured to:
a) disconnect first terminals of the N energy storage capacitors from the energy-storage capacitor device one by one (A first terminal of each capacitor C may be disconnected via switch SW1 in a time-differential manner (Fig. 4; ¶72, 75, and 77)); and
b) determine whether each of the N energy storage capacitors is abnormal in accordance with a voltage at the first terminal of a corresponding one of the energy storage capacitors, wherein N is a positive integer (The voltage of each capacitor C is measured in a time-differential manner and preventive actions are taken based on the acquired voltage values (Fig. 4; ¶77 and 80)).

Per claim 2, Heo teaches the state monitoring circuit of claim 1, wherein the first terminal of each of the N energy storage capacitor is coupled to a reference ground through a switch (The first terminal of each capacitor C is coupled to a ground via a switch SW1 (Fig. 4; ¶77)).

Per claim 3, Heo teaches the state monitoring circuit of claim 2, wherein the state monitoring circuit is configured to control a corresponding switch to be turned off so as to disconnect a corresponding one of the first terminals of N energy storage capacitors from the energy-storage capacitor device (Both switches SW1 and SW2 may be turned off to disconnect a respective capacitor C and put it in a hold mode (Fig 4(b); ¶75)).

Per claim 9, Heo teaches an energy-storage capacitor device, comprising the state monitoring circuit of the claim 1, and further comprising N switches that are each coupled between a corresponding one of the energy storage capacitors and a reference ground, wherein N is a positive integer (Switches SW1 are configured to couple the capacitors C to respective grounds (Fig. 2)).

Per claim 10, Heo teaches the energy-storage capacitor device of claim 9, wherein the N switches are configured to be located in the state monitoring circuit (The switches SW1 are located in a monitoring unit which also comprises a cell voltage detector D (Fig. 2)).
Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 4-5 are rejected under 35 U.S.C. 103 as being obvious in view of Heo and Corulli et al. (US 2007/0177417 – hereinafter “Corulli”).

Per claim 4, Heo does not explicitly teach the state monitoring circuit of claim 1, wherein each of the N channels is cut off for a predetermined time, and the predetermined time is greater than a charging time for the energy storage capacitor to be charged to a first threshold with a maximum leakage current.
	In contrast, Corulli teaches a measurement system for measuring a voltage of a plurality of capacitors wherein, in performing the measurements, the time during which a capacitor is disconnected from a voltage source is dependent on the capacitor voltage dropping by a predetermined value (Fig. 4; ¶22).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the circuit of Heo such that each of the capacitors C is cut off for a predetermined time that is greater than a charging time for the energy storage capacitor to be charged to a first threshold with a maximum leakage current.  One of ordinary skill would make such a modification for the purpose of providing a sufficiently long measurement period that enables time-dependent capacitor characteristics to be detected (Corulli; ¶22).

Per claim 5, Heo in view of Corulli teaches the state monitoring circuit of claim 4, wherein during the predetermined time, when the voltage at the first terminal of the corresponding one of the energy storage capacitors is greater than the first threshold, the corresponding one of the energy storage capacitors is determined to be abnormal (For example, based on the stored voltage of a capacitor C being greater than a first threshold, an over-charge condition may be determined and a protection operation may be performed (Heo; Fig. 2; ¶80)).


8.	Claim 7 is rejected under 35 U.S.C. 103 as being obvious in view of Heo and Suljic et al. (US 2021/0036540 – hereinafter “Suljic”).

Per claim 7, Heo does not explicitly teach the state monitoring circuit of claim 1, wherein when the energy storage capacitor in a corresponding one of channels is determined to be in an abnormal state, the corresponding one of channels continues to be cut off.
	In contrast, Suljic teaches a power backup system comprising a plurality of capacitor sets 310-1 to 310-N wherein, if one or more of the capacitor sets 310-1 to 310-N fails their respective health check, those capacitor sets can be isolated and the remaining of the capacitor sets 310-1 to 310-N are charged and a signal can be passed to a memory sub-system controller 306 that a failure of at least one capacitor set has occurred (Fig. 3; ¶58).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the circuit of Heo such that a channel connected to a capacitor is continued to be cut off when it is determined to be in an abnormal state.  One of ordinary skill would make such a modification for the purpose of isolating an abnormal capacitor from a charging process (Suljic; ¶58).


9.	Claim 11 is rejected under 35 U.S.C. 103 as being obvious in view of Heo and Odajima et al. (US 2008/0001593 – hereinafter “Odajima”).

Per claim 11, Heo does not explicitly teach the energy-storage capacitor device of claim 10, further comprising a power management circuit configured to: a) charge the N energy storage capacitors through an input voltage when the energy-storage capacitor device is powered; and b) provide power stored in the N energy storage capacitors to a power terminal of the input voltage when the energy-storage capacitor device is powered off.
	In contrast, Odajima teaches a voltage monitoring system comprising a plurality of capacitors that are selectively connected to a controller via switches, wherein a charging circuit is configured to charge the capacitors and the controller is configured to discharge the capacitors (Fig. 1; ¶27).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the circuit of Heo such that the capacitors C are configured to supply power when they are disconnected from a charging circuit.  One of ordinary skill would make such a modification for the purpose of discharging the capacitors when an abnormality is detected (Odajima; ¶27).


Claim Objections
10.	Claim 4 is objected to due to the following informality.
	Claim 4 terminates with two periods.  Appropriate correction is required.

11.	Claims 6 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Per claim 6, the prior art of record is silent on the state monitoring circuit of claim 5, wherein the first threshold is determined by a capacitance value of the energy storage capacitor, the predetermined time, and the maximum leakage current of the energy storage capacitor.
Per claim 8, the prior art of record is silent on the state monitoring circuit of claim 5, wherein during the predetermined time, a current flowing through a corresponding one of N energy storage capacitors is obtained to perform current limiting control.


Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAS A SANGHERA whose telephone number is (571)272-4787. The examiner can normally be reached M-Th, alt. Fri, 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton E LaBalle can be reached on 571-272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAS A SANGHERA/Examiner, Art Unit 2852